NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

DOMINICK HARVEY,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-2965
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.



PER CURIAM.

             Affirmed. See Lee v. State, 679 So. 2d 1158 (Fla. 1996); Edwards v.

State, 830 So. 2d 141 (Fla. 5th DCA 2002).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.